Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 5/06/2021 and 04/16/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 09/04/2019.

Drawings
5.    Applicant’s drawings filed on 09/04/2019 has been inspected and is in compliance with MPEP 608.01.



Specification
6.    Applicant’s specification filed on 09/04/2019 has been inspected and is in compliance with MPEP 608.02.

Claim Objections
7. NO objections warranted at initial time of filing for patent.

EXAMINER'S AMENDMENT
8.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.    Authorization for this examiner’s amendment was given in an interview with Darrell Hollis on 04/21/2021.

The application has been amended as follows:
1. (Currently Amended) A requestor device for digital signing of a message, comprising: at least one hardware processor executing a code for:
transmitting the message for signing thereof, in a single request session over the network to each one of a plurality of validator devices;

receiving in a single response session from each one of the plurality of validator devices, a respective partial-open decrypted value computed for the signature-data value and the message; 
aggregating the partial-opens decrypted values received from the plurality of validator devices to compute the digital signature of the message; 
further comprising code for:
validating that the beacon device signed the signature-data value and that
the signature-data value has not been previously used; and
wherein the beacon device is connected to the network in a unidirectional
manner such that traffic is transmitted from the beacon to the network but not in a
direction from the network to the beacon and the message includes a transaction
of cryptocurrencv for storage as a record in a blockchain.

6. (Currently Amended) A system for digital signing of a message, comprising:
a plurality of validator devices, each including at least one hardware processor executing a code for:
receiving from a beacon device over a network a signature-data value computed and signed by the beacon device;
receiving the message for signing thereof from a requestor device over the network in a single request session;

transmitting the respective partial-open decrypted value to the requestor device in a single response session, wherein the requestor device aggregates the partial-open decrypted values received from the plurality of validator devices to compute the digital signature of the message; 
further comprising code for:
validating that the beacon device signed the signature-data value and that
the signature-data value has not been previously used; and
wherein the beacon device is connected to the network in a unidirectional
manner such that traffic is transmitted from the beacon to the network but not in a
direction from the network to the beacon and the message includes a transaction
of cryptocurrencv for storage as a record in a blockchain.

8.    (Cancelled)

9.    (Currently Amended) A system for digital signing of a message, comprising:
(A)    at least one hardware processor of a beacon device executing a code for:
computing and transmitting over a network to each one of a plurality of validator devices: a signature-data value computed and signed by the beacon device;
(B)    a plurality of validator devices, each including at least one hardware processor executing a code for:


computing a respective partial-open decrypted value for the signature-data value and the message; 
transmitting the respective partial-open decrypted value to the requestor device in a single response session, wherein the requestor device aggregates the partial-open decrypted values to compute the digital signature of the message;
further comprising code for:
validating that the beacon device signed the signature-data value and that
the signature-data value has not been previously used; and
wherein the beacon device is connected to the network in a unidirectional
manner such that traffic is transmitted from the beacon to the network but not in a
direction from the network to the beacon and the message includes a transaction
of cryptocurrencv for storage as a record in a blockchain.

32. (Cancelled)

34. (Cancelled)

Reasons for Allowance
10. 	Claims 1 -7, 9-31, 33, 35 and 36 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20160072623 discloses on paragraph 0024 “In a
second aspect, the invention is directed to a device for partially decrypting a ciphertext using a partial private key comprising a share of an entire private key, the ciphertext comprising a first ciphertext component, and a plurality of second ciphertext components forming a linearly homomorphic signature. The device comprises a processor configured to: verify that the linearly homomorphic signature is a valid signature for a vector comprising the plurality of second ciphertext components; obtain a partial decryption of the ciphertext using the partial private key; generate commitments to exponents of the partial private key; generate a proof that the commitments satisfy at least one predefined equality showing the correctness of the partial decryption; and generate a result comprising the partial decryption, the commitments and the proof. The device further comprises an interface configured to output the result.”

U.S. Publication no. 20130195274 discloses on paragraph 0012 “In
accordance with the present invention, a commission information generator for generating a commission parameter to make a process on a communication between communicators performed by another computer includes a first memory for storing a secret key and an encrypter for generating N number of the commission parameters, where N is a natural number, from a first to an N-th commission parameter. The encrypter regards a j-th shared key, where j is a positive integer equal to or less than N, out of the N number of shared keys as key information, encrypts a bit sequence representation of j-th partial information, associated with the j-th shared key, out of N Paragraph 0014 “Also in accordance with the present invention, a signature synthesizer for generating a signature for use in a communication between communicators includes a memory for storing shared keys sharing with proxy computers performing a process on the communication as well as a secret key; a partial signature parameter decrypter for decrypting N pieces of partial digital signature information, where N is a natural number, encrypted with the partial shared keys by using the partial shared keys stored in the memory; a signature parameter synthesizer for deriving digital signature computational information by synthesizing the decrypted N pieces of partial digital signature information; and a signature generator for generating digital signature on the basis of the digital signature computational information.”

U.S. Publication No. 20100046749 discloses on paragraph 0019-0023
“A more concrete aspect of the disclosed system is a content protection apparatus, wherein the apparatus:[0020] divides content into a plurality of partial contents and generates a browsing-control-use secret key (which is the secret key in the symmetric-key cryptography), an editing-control-use secret key (which is a signing key and a validation key in the digital signature technology) and a partial-content validation key for each of the partial-contents;[0021] further, encrypts the partial contents using the browsing-control-use secret key generated to generate encrypted partial contents, and generates feature values for the partial contents by calculating digital-signature values for the partial contents using the editing-control-use secret key;[0022] further, encrypts 

U.S. Publication No. 20190140819 discloses paragraph 0042 “To
generate a signature, signing entity 110 may select a single leaf 201 that has not been previously used, sign according to one-time Lamport signature scheme and add additional information to unambiguously prove that the signature originated form his tree, and not generated by another, e.g, by malicious entity 140. The additional information may include sufficient information that may enable verifying entity 120 to unambiguously generate or calculate the root value. For example, the additional information may include a subset of intermediate nodes that may form a path or route to the root and the direct child nodes of the subset of intermediate nodes. In order to verify the signature, verifying entity 120 may verify the one-time Lamport signature and in addition, verifying entity 120 may generate the root value and compare it to the public root value. If the one-time signature is valid and the generated root value is identical to the public root value, then the signature is valid.”
U.S. Publication No. 20060143701 discloses on paragraph 0072 “In
step 356, a current digital signature (CDS) is set to the next digital signature in the received control message. The first time that step 356 is executed in response to a received control message, the next digital signature is the digital signature closest to one end of the received control message. During subsequent executions of step 352, if any, the next digital signature is taken as the unused digital signature adjacent to the last digital signature selected, if any. For example, during step 356, the current digital signature CDS is set to the contents of the only digital signature field in the message received from router 420c, e.g., field 137. For the message from 420b, the current digital signature CDS is first set to the contents of digital signature field 437b closest to the end of the control message received from router 420b. On a subsequent execution of step 356, CDS is set to the contents of the adjacent digital signature 437a. For purposes of illustration, it is assumed that the contents of digital signature field 437b is DSb2, a digital signature based on the payload of the message from router 420b and on the second secret value. Similarly, it is assumed that the contents of digital signature field 437a is DSbl, a digital signature based on the payload of the message from router 420b and on the first secret value.”

U.S. Publication No. 20180276745 discloses 0051 “FIG. 22 further illustrates secret sharing. Here, though, the server 20 may integrate any one or more of the shares 242 into multiple blockchains 112. While exemplary embodiments may utilize any number of different blockchains 112, FIG. 22 illustrates a simple example of three (3) blockchains 112a-c. The blockchains 112a-c may then be distributed to the same 

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1 -7, 9-31,33, 35 and 36 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses transmitting the message for signing, transmits over a network to each one of a plurality of validator devices a signature-data value computed and signed. Also, the prior art teaches aggregating the partial-opens decrypted values received from the plurality of validator devices to compute the digital signature of the message. However, no one or two references anticipates or obviously suggest transmitting the message for signing thereof, in a single request 
Receiving in a single response session from each one of the plurality of validator devices, a respective partial-open decrypted value computed for the signature-data value and the message.
Furthermore, validating that the beacon device signed the signature-data value and that the signature-data value has not been previously used, wherein the beacon device is connected to the network in a unidirectional manner such that traffic is transmitted from the beacon to the network but not in a direction from the network to the beacon and the message includes a transaction of cryptocurrency for storage as a record in a blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491